DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Withdrawn Claim Rejections
All rejections pertaining to claims 9-10 are moot because the claims were cancelled in view of the amendments filed on May 20, 2021.
The rejections of claim 6 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends are hereby withdrawn in view of the claim amendments filed on May 20, 2021. Examiner’s note: as correctly indicated by Applicants, the first 112 rejection in the previous Office action was irrelevant and such was inadvertently included.
	
Maintained and Modified Claim Rejections - 35 USC § 102
Applicant’s claim amendments have necessitated the following modified grounds of rejection.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-8 and 11-12 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bigorra et al. (US 6,432,895; published: Aug. 13, 2002; of record).
Bigorra et al. is directed to detergent mixtures comprising (a) an oligomeric esterquat which is the product of the process which comprises reacting a mixture of a mono-carboxylic acid and a dicarboxylic acid with an alkanolamine to form an alkanolamine oligoester and reacting the alkanolamine oligoester with an alkylating agent and (b) the product of the process which comprises reacting an alkylene oxide and a fatty acid amidoamine, wherein the weight ratio of components (a) to (b) is from about 10:90 to about 90:10; and wherein the oligomeric esterquat has at least two cationic centers (Abstract).  Bigorra et al. teach wherein component (a) (i.e., the oligomeric esterquat) is a compound of the formula (I) (See claim 7): 
    PNG
    media_image1.png
    397
    750
    media_image1.png
    Greyscale

(limitations of instant claims 1-3 and 5). Bigorra et al. specifically teach wherein the dicarboxylic acid used to make the final product is adipic acid and the monocarboxylic acid is behenic acid, oleic acid or linoleic acid (limitation of instant claims 1, 3 and 5). It 
With regards to the product-by-process limitations recited in instant claims 1 and 6-7, MPEP §2113(I) states: “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product (In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113).  In the instant case, the prior art, Bigorra et al., teach the same final product, as evidenced by the compound of Formula (I) (see above). Bigorra et al. teach hair-care preparations comprising 1-50% by weight, preferably 5-35% by weight and more preferably 10-25% by weight of the oligomeric esterquat and from 1-50% by weight or preferably 5-40% by weight of auxiliaries and additives, based on the weight of the composition, wherein the additives include surfactants (limitation of instant claims 1 and 11). With regards to instant claim 12, Bigorra et al. teach wherein the composition can be a hair conditioning preparation.


Modified and Maintained Double Patenting
Applicant’s claim amendments have necessitated the following modified grounds of rejection.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-3, 5-8 and 11-12 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3, 5-8, 12 and 16 of copending Application No. 15/781,824.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both claim sets are drawn to the same composition.  The difference is that the copending application is directed to a shampoo and the instant application is directed to the genus, cosmetic composition (hair conditioner as the elected species). It is noted that the ‘824 method represents a species (with regards to the type of cosmetic composition) within the scope of the instantly claimed genus. Thus, the instant claims and the application claims are obvious variants.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claims 1-3, 5-8 and 11-12 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3 and 5-14 of copending Application No. 16/060,275.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both claim sets .
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Response to Arguments
Applicants’ arguments have been fully considered, but are not found persuasive.  
Applicants argue that while Bigorra generally teaches large ranges of carboxylic acid residues have 6 to 22 carbon atoms which can be linear or branched, it is not taught to use C20-24 fatty acids as in the instantly claimed embodiments (Remarks: p. 10).
This is not found persuasive.  In response, in addition to the general teaching of C6-22 carboxylic acid residues, which overlaps with the claims carbon range (i.e., C20-24), Bigorra et al. also specifically teach wherein the dicarboxylic acid used to make the final product is adipic acid and the monocarboxylic acid is behenic acid, oleic acid or linoleic acid (col. 4). It is noted that behenic acid is the claimed C20-24 carboxylic acid (d) (see instant claim 5).
	Applicants’ request to hold a rejection in abeyance (Remarks: p. 11) is not a proper response to a rejection.  Rather, a request to hold a matter in abeyance may only be made in response to an objection or requirements as to form (see MPEP 37 CFR 1.111(b) and 714.02).  Accordingly, the rejection will be maintained until a terminal disclaimer is filed or claims are amended to obviate the rejection.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENEVIEVE S ALLEY whose telephone number is (571)270-1111.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENEVIEVE S ALLEY/           Primary Examiner, Art Unit 1617